DETAILED ACTION
The following Office action concerns Patent Application Number 16/649,450.  Claims 1-12 are pending in the application.
Claims 3, 6, 8-12 have been withdrawn from consideration as being drawn to non-elected inventions or species.
Election/Restrictions
A restriction requirement was sent to the Applicant on June 13, 2022.  The Applicant was required to elect among several groups of inventions and several chemical species.  The Applicant responded to the restriction requirement on August 4, 2022 and elected Group I, claims 1-7 and a chemical species corresponding to Formula 1-1.  The election was made with traverse.  In traversing the restriction, the applicant argues that the photocurable or thermosetting groups of claim 2 relate to Formula 2, but not to Formula 1.  However, claim 1 requires groups X1 to X4 in Formula 1 to be photocurable or thermosetting groups.  Therefore, the photocurable or thermosetting groups of claim 2 represent species of Formula 1 or Formula 2.
Accordingly, claims 3, 6, 8-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Objections to Claims
Claim 7 is objected to because the some of the characters in the formulas are not legible.  In particular, the subscripts n, m, r and q are not legible.  Correction is required.
Allowable Subject Matter
Except for the objection above, claim 7 would be allowable over the closest prior art of Gorohmaru et al (US 2019/0019956) in view of Caille et al (US 2015/0094437).  The references do not teach or suggest any of the claimed structures of Formula 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Gorohmaru et al (US 2019/0019956) in view of Caille et al (US 2015/0094437). 
Gorohmaru et al teaches a coating composition for a charge transport film comprising an electron accepting compound and a hole transporting compound (par. 251).  The electron accepting compound includes a compound of structure:

    PNG
    media_image1.png
    313
    360
    media_image1.png
    Greyscale
(p. 11, Form. A-18).  The above compound satisfies claimed Formula 2.  The counter cation to the above anion includes an onium compound of formula:

    PNG
    media_image2.png
    71
    335
    media_image2.png
    Greyscale

(par. 53).  The hole transporting compound is an aromatic tertiary amine (par. 139-140).
Gorohmaru et al does not teach that the hole transporting compound is a compound of Formula 1.
However, Caille et al teaches a compound for a hole transporting layer having the structure:


    PNG
    media_image3.png
    312
    660
    media_image3.png
    Greyscale

(p. 4, formula VIII).  The above compound satisfies claimed Formula 1-1.  The compound is an aromatic tertiary amine.  The compound is used in a hole transporting layer (par. 58).  The compound provides improved power efficiency for an organic electronic device (par. 85).  
Gorohmaru et al teaches a hole transporting compound comprising an aromatic tertiary amine (par. 139-140).  Caille et al teaches an aromatic tertiary amine compound for a hole transporting layer which provides improved power efficiency (par. 58, 85).  A person of ordinary skill in the art would have been motivated to combine the aromatic tertiary amine compound of Caille et al with the coating composition of Gorohmaru et al in order to obtain a hole transport compound which provides improved power efficiency.


Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 17, 2022